VICKERY, P. J.
Epitomized Opinion
The action in the Municipal Court of Cleveland was upon a written contract between the Screw Machine Products Co. and A. L. Oppenheimer, in which the Machine Prod. Co. essayed to recover $1513.10, the balance of the purchase price of goods sold under a conditional sale; $1000 already having been paid on the purchase price.
The theory of the conditional sale in the *58tract, such provision reciting that in the event the Machine Co. sought to repossess themselves of the property by reasons of any conditions having been broken in not making proper payments they would not be compelled to pay any portion of the money back to Oppenheimer. The lower court, taking the view that the entire transaction was illegal, sustained Oppenheimer’s demurrer to the Screw Machine Co.’s amended statement of claim.
Attorneys—Grossman and Grossman for Machine Co.; Mark A. Copeland, for Oppenheimer; All of Columbus.
In reversing this case with directions to overrule the demurrer, the Court of Appeals said:
1. We know no reason why the vendee should be permitted to keep these goods, he having possession of them continuously.
2. Had the vender taken possession of the goods, the provision in the contract in which they sought to evade statutory liability of paying purchase price or down payment would have been enforced.
3. In Croneis Bros. v. Scale Co., 89 OS. 168, the sale was repudiated and nothing was said on the contract; differing materially therefore from the points of law involved in the case at bar.